Citation Nr: 0920093	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  07-28 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1981 to April 
1982 and from October 1985 to November 1991.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) and Insurance 
Center in Philadelphia, Pennsylvania.


REMAND

The Veteran contends that she is entitled to service 
connection for PTSD as she believes it is a result of 
stressors associated with her active service.  Specifically, 
the Veteran alleges two stressors:  1) an assault by an 
officer; and 2) an incident involving the shooting of a 
fellow female soldier in the barracks at Ft. Bragg.  With 
regard to the former, she claims that sometime in September 
or October 1990, when she was stationed at the Schofield 
Barracks, Hawaii as part of the 125th Military Intelligence 
Battalion, she was assaulted by an officer.  She claims that 
Sergeant First Class P. N. grabbed her around the neck and 
slammed her against the wall.  She also asserts that after 
the incident, she reported what happened to another officer, 
called the military police and filled out a report, and the 
company commander was also notified.  However, the Veteran 
stated that the matter was "swept under the rug."  

Evidence corroborating this alleged incident is not of 
record, but the record does not reflect that the RO has 
complied with the development requirements of 38 C.F.R.    § 
3.304(f)(3) (2008), which are applicable to claims based on 
in-service personal assaults.

As for the shooting incident, a statement from N. D., a 
supervisory social worker, indicates that the Veteran has 
been diagnosed with PTSD and that the Veteran has been in 
contact with a fellow soldier, R. E., who served with the 
Veteran and was in the barracks with the Veteran at the time 
of the shooting and may have more information regarding the 
incident.  He also stated that the Veteran's husband was also 
present at the time of the incident and could provide 
additional support.  The record does not contain statements 
from either of these individuals, and the Board believes that 
further development should be undertaken to obtain such 
evidence.

Moreover, the Board notes that additional pertinent evidence 
was associated with the claims folder after the issuance of 
the Statement of the Case.  The Veteran has not waived her 
right to have this evidence initially considered by the 
originating agency.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The Veteran should be provided the 
notice required under 38 C.F.R. § 
3.304(f)(3).  In addition, she should be 
requested to provide statements from 
persons, such as her husband and E.R., 
who are able to provide corroborating 
evidence with respect to the stressor 
related to the shooting in the barracks.

2.  Then, the RO or the AMC should 
undertake appropriate development to 
obtain any pertinent evidence identified 
but not provided by the Veteran.  If it 
is unsuccessful in obtaining any 
pertinent evidence identified by the 
Veteran, it should so inform the Veteran 
and her representative and request them 
to provide the outstanding evidence.

3.  The RO or the AMC should then arrange 
for a review of the claims folder, to 
include a review of the Veteran's service 
medical records and personnel records, by 
an appropriate medical or mental health 
professional for an opinion as to whether 
the evidence in the claims folder 
reflects behavioral changes in service or 
anything else indicating that a personal 
assault occurred.

4.  If it is determined that the alleged 
personal assault did occur or that a 
verified stressor exists, the Veteran 
should be afforded an examination by a 
psychiatrist 
or a psychologist to determine if she has 
PTSD (under DSM-IV criteria) due to a 
verified stressor.  The claims folders 
must be made available to and reviewed by 
the examiner.  Any indicated studies 
should be performed.

A diagnosis of PTSD should be confirmed 
or ruled out.  If PTSD is diagnosed, the 
elements supporting the diagnosis, to 
include the specific stressor(s), must be 
identified.  If PTSD is not diagnosed, 
the examiner should explain why the 
Veteran does not meet the criteria for 
this diagnosis.

The rationale for all opinions expressed 
must also be provided.

5.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

6.  Then, the RO or the AMC should 
readjudicate the Veteran's claim based on 
a de novo review of the record. If the 
benefit sought on appeal is not granted 
to the Veteran's satisfaction, a 
supplemental statement of the case should 
be issued, and the Veteran and her 
representative should be afforded the 
requisite opportunity to respond before 
the claims folders are returned to the 
Board for further appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the Veteran until she is otherwise 
notified but she has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




